Citation Nr: 1141246	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-19 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from November 1987 to August 1998.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2011 the Veteran testified during a hearing at a VA office in San Antonio, Texas before the undersigned Veterans Law Judge (VLJ).  Evidence pertinent to the matter on appeal was received contemporaneously with the Veteran's August 2011 Board hearing, and the Veteran has waived initial RO consideration of this evidence.

The reopened claim of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1999 rating decision and December 2004 RO decisional letter denied service connection for bilateral hearing loss.

2.  Evidence added to the record since the December 2004 RO decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral hearing loss.

CONCLUSIONS OF LAW

1.  The December 2004 RO decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

2.  New and material evidence has been received and the claim for entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable Board decision below to reopen the claim for service connection for bilateral hearing loss, any deficiency as to notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105, a final decision by the RO may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C.A. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. § 3.105.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  For claims filed after August 29, 2001, such as the claim on appeal, material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

A July 1999 rating decision denied service connection for bilateral hearing loss on the basis that a current hearing loss disability for VA purposes was not shown.  By RO decisional letter in December 2004 the Veteran's application to reopen the claim was denied.  The Veteran did not appeal the December 2004 decision and it became final.  38 U.S.C.A. § 7105.  A claim which is the subject of a prior final decision may be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In July 2006 the Veteran requested that his hearing loss claim be reopened.  In a January 2007 rating decision, the RO denied the Veteran's petition to reopen the hearing loss claim, and the present appeal ensued.

While not explicitly stated, it appears (in both the May 2008 statement of the case and September 2009 supplemental statement of the case) that the RO has determined that new and material evidence has been received to reopen the claim.  The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).

The December 2004 RO decision (and the previous denials) denied the Veteran's application to reopen his claim on the basis that hearing loss disability for VA purposes had not been demonstrated.

Subsequent to the December 2004 RO denial the Veteran has submitted both private and VA records reflecting hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The Board finds that the evidence of current hearing loss disability pertains to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim.  The Board further notes that the old and new evidence of record (including the Veteran's credible August 2011 Board hearing testimony concerning exposure to noise during service), considered as a whole, "triggers" VA's duty to assist to provide a medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received to reopen the claim.


ORDER

As new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, the appeal, to this extent, is granted.


REMAND

While new and material evidence has been received to reopen the claim, whether the Veteran has a hearing loss disability that is related to service is a medical question and requires medical expertise.  While the Veteran underwent a VA audiological examination in May 1999, no opinion of etiology was offered, and the Board does not find that the private audiological records received in March 2007 link the Veteran's hearing loss to his active service.  As such, the Board finds that the Veteran should be afforded a VA examination to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At his August 2011 Board hearing (August 2011 Board hearing transcript, pages 11-13) the Veteran appeared to reference VA treatment records (from the Frank M. Tejeda Outpatient Clinic) related to his hearing problems that were not associated with the claims file.  Those records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of treatment of the Veteran for hearing loss disability at the Frank M. Tejeda Outpatient Clinic dated from February 2007 to the present.

2.  Thereafter, the Veteran should be scheduled for a VA audiological examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any current hearing loss that is related to his active service.  The rationale for any opinion expressed should be set forth.

3.  The AOJ should then, based on all the evidence of record, adjudicate the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


